78 F.3d 1456
64 USLW 2627
In re CONEJO ENTERPRISES, INC., Debtor.BENEDOR CORPORATION, Plaintiff-Appellee,v.CONEJO ENTERPRISES, INC., Defendant-Appellant,Ronald L. Durkin, Chapter 11 Trustee, on behalf of ConejoEnterprises, Inc., Appellant.In re CONEJO ENTERPRISES, INC., Debtor.BENEDOR CORPORATION, Plaintiff-Appellee,v.CONEJO ENTERPRISES, INC., Defendant,andWestern Waste Industries, Appellant.
Nos. 94-56702, 94-56705.
United States Court of Appeals,Ninth Circuit.
March 27, 1996.

Before:  FLETCHER, BRUNETTI and T. G. NELSON, Circuit Judges.

ORDER

1
The opinion filed on December 6, 1995, 71 F.3d 1460, is hereby withdrawn.   A new opinion will be filed at a later date.